DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/27/2022 has been entered.
	
Status of Claims
Claims 1-3, 8, 10, 16, 19-21, 24-26, 29, 34-35, 37, 42 and 44-48 are pending in this application. Claims 1-3, 8, 10, 21, 24-26, 29, 34-35, 37, and 42 are withdrawn. Claims 19, 42, 45, and 48 have been amended. Claims 19-20 and 44-48 are examined in this present Office Action.  
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This Application, 15999587, filed 08/16/2018, is a national stage entry of PCT/IL2017/050209, with an International Filing Date of 02/16/2017; PCT/IL2017/050209 claims priority from Provisional Application 62295600, filed 02/16/2016;  PCT/IL2017/050209 also claims priority from Provisional Application 62376443, filed 08/18/2016.
Claim Interpretation
	Absent a definition for “growth medium” in the disclosure, the term will be given its broadest reasonable interpretation encompassing any compound or mixture, solid or liquid, which is useful for growing plant or seed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20, 44-45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lainet, D.  (Dissertation, Carleton University), hereinafter Lainet, in view of  Dey et al. (Cryst. Eng. Comm.., 2004 6(104), 642-646), hereinafter Dey, and Paget et al. (US 6,413,981), hereinafter Paget.
Applicants Claim
An herbicidal composition comprising a compound of Formula 1 and at least one agriculturally acceptable adjuvant or diluent; further comprising other herbicides and safener; wherein the concentration of said compound within said composition of between 1.5 and 1000 uM; wherein said contacting comprises applying said herbicidal composition to a growth medium.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Lainet studied the metabolism of chloro-phenylalanine in crop and weed plants, specifically, fava bean crop plant and Cirsium arvense and Sinapis arvensis weeds (Abstract). The seedlings were grown in a greenhouse, and the metabolism experiments carried out by feeding excised shoots with treatment solutions, wherein the treatment solution contain 1 x 10-4 M the chlorophenylalanine (pp. 56-61, Materials and Methods). Lainet tested the metabolism of chlorophenylalanine substituted at 2-, 3-, and 4- positions on all three plants, and showed some differences between the three plant species (p. 76-85). For instance, 3-Cl-phenylacetic acid (PAA) was not detected in fava plant, but was produced in both weeds (p. 85, last paragraph; Table on p. 88). Lainet comprehends that the extent of metabolism varied with the chloro-substitution pattern with, in general, substitution in the 3- and 4- position being more favorable to metabolism than substitution in the 2- position, which could be useful with regards to the possible use of chloro-phenylalanine as precursors for the lethal synthesis of herbicidal products (p. 119-121, Conclusions). 
Thus, Lainet renders obvious Claims 19-20, 44-45, and 48. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Lainet differs from the instant claims because it expressly teaches chloro-substituted phenylalanine but not other substituents. However, Lainet relays how various derivatives were examined (p. 24, last paragraph to p. 29, 1st line). Lainet cites a study describing that halogen and nitro group substitutions increase the activity of phenylacetic acid, while methyl-, hydroxyl- and amino-groups have the opposite effect (p. 25, last paragraph).  Lainet also described how similar substitutions of benzoic acids, which are similar to PAA,  seems to hold the same activity for other halogen- or nitro-substituents, not just chlorine (p. 27, last paragraph). Lainet describes how ring- and side chain-substituted phenylalanines are related to their activity as substrates for the bushbean shoot aspartate-aromatic aminotransferase isozymes I and II, and teaches that isozyme transaminate all of the halogen substituted derivatives containing fluoro-, chloro-, iodo- and bromo- substituents with moving the chloro- and fluoro- substitutions at the 2- to the 3- and then the 4-position of the phenyl ring leading to serving as better substrate for the enzyme (p. 44, 2nd paragraph). Interestingly, both 2-fluoro and 2-chloro derivatives were not transaminated by Isozyme I (p. 44-45). As such, Lainet shows that halogen substitution, i.e. chlorine with fluorine in phenylalanine is well-known and obvious. 
Additionally, the main difference is the simple substitution of one halogen for another. Dey (Entire document; Title) teach the equivalency of bromo, chloro and iodo in a phenyl ring. Additionally, Paget teach the interchangeability of halogens in phenyl substituted oxazolidinones (see abstract and Claim 1). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Lainet has taught chloro-substituted phenylalanine and that halogen and nitro group substitutions increase the activity of phenylacetic acid.  Lainet comprehends that halogen substitutions, e. g. chlorine with fluorine in phenylalanine, are obvious as they could provide similar compounds with similar activities. As such, the claims are rejected on the well-established principle that compounds that are structurally similar, are prima facie obvious even in the absence of a teaching to modify. MPEP 2144.09. “Compounds which are position isomers (compounds having the same radicals in physically nucleus) […] are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. One of ordinary skill would be motivated, from the disclosure in Lainet, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the intended purpose.
One of ordinary skill in the art would also be motivated to prepare compound taught by Lainet in the method of Lainet, however, changing chloro for other halogens, as taught by Dey and Paget, with the expectation of obtaining additional herbicides to employ in the same methods. The ordinary skilled artisan would have enjoyed a reasonable expectation of success because Dey and Paget teach halogen equivalency. Additionally, in Ex parte Wiseman, 98 USPQ 277 (1953), it was held that compounds are rejected over prior art when the difference between the claimed compounds and the compounds of the prior art is two fluorine atoms versus chlorine atoms. The basis of this reasoning is that fluorine and chlorine are both halogen elements from the seventh group of the periodic system and the claimed compound is thus an analogue or an isologue of that disclosed in the prior art. The compounds are expected to possess similar properties differing only in degree and would be useful in the same method of application.
Claims 19-20, 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 97/19908, 5 June 1997), hereinafter Yamamoto, in view of Bobylev et al. ("Natural products containing phenylalanine as potential bioherbicides." Biologically Active Natural Products: Agrochemicals and Pharmaceuticals. CRC Press, Boca Raton (1999): 169-174).
Applicants Claim
An herbicidal composition comprising a compound of Formula 1 and at least one agriculturally acceptable adjuvant or diluent; further comprising other herbicides and safener; wherein the concentration of said compound within said composition of between 1.5 and 1000 uM; wherein said contacting comprises applying said herbicidal composition to a growth medium.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

    PNG
    media_image1.png
    170
    551
    media_image1.png
    Greyscale

Yamamoto, page 9
Yamamoto describes the invention of a fungicide and method of applying this fungicide to plant, wherein the active ingredient is a phenylalanine derivative (Abstract; Claims 1 and 9-12).  Yamamoto teaches a structure of Formula Ia, where R1 and R2 are hydrogen, R3’ is OR4, and wherein R4 is a hydrogen (p. 68, Claim 1), and expressly teaches the synthesis of 4-fluorophenylalanine (Example 12). Yamamoto also expressly teaches spraying leaves of apple plants with a 200 ppm liquid chemical containing a compound of the invention (p. 60, 1st paragraph, Test Example 1). This amount falls within the concentration range in Claim 44.
Yamamoto teaches formulations with carriers containing adjuvants (p. 25-27) adding the dispersion of the active ingredient. Casein, gelatin, starch, bentonite, etc. are some adjuvant examples. For example, Yamamoto expressly teaches the compound in a formulation comprising bentonite and clay and calcium stearate (p. 59, formulation example 4), and as such the carrier render obvious the growth medium instantly claimed in Claim 47. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Yamamoto does not explicitly teach the inhibition of plant growth that is a result of application of phenylalanine analogues to a plant. Yamamoto does not expressly teach the fluoro at the meta position, but instead teaches the synthesis of a compound with fluoro at the para position.  
Bobylev teaches the concept of natural products containing phenylalanine as potential herbicides.  Bobylev describes how Maculosin I and II are phytotoxic (Section 14.2) and how phenylalanine is the common component shared by maculosins with herbicide thaxtomins and Alternaria alternata phytotoxins.  Bobylev deemed the phenylalanine group to be responsible for their phytotoxic action (Section 1.4). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Bobylev provides the motivation to use the phenylalanine derivative of Yamamoto as an herbicide. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yamamoto and Bobylev and apply the method of Yamamoto to inhibit the growth of plants such as weeds.  One would have been motivated to do so because Yamamoto has already shown that m-fluorophenylalanine is a suitable fungicide and Bobylev teaches that phenylalanine derivatives are bioherbicidal because of the presence of the phenylalanine group. A skilled artisan looking into herbicides for controlling weeds, for instance at orchards, would be highly motivated to use the composition of Yamamoto with reasonable expectation of success as it is also known to be useful as fungicide against Alternalia leaf spot fungus and not phytotoxic to crops.
Regarding the position of the fluorine substituent being on the para instead of the meta position, it is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  Circumstances showing such: In re Mayne, 41 USPQ2d 1451 (in which the Court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at 1454-1455)); In re Schechter, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph, states, “Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Furthermore, it has been held that compounds that differ only in the placement of substituents in a ring system are not patentable absent a showing of unexpected properties.  See In re Jones, 74 USPQ 152 (CCPA 1947). Such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (1950). 

Claims 19-20, and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over under 35 U.S.C. 103 as obvious over Murch, S.  (Dissertation, Univ. of Guelph), hereinafter Murch, in view of Taylor et al. (Phytochemistry, Vol 27, No I, pp. 51-71, 1988), hereinafter Taylor, as evidenced by DiTomaso et al. (Weed Report). 
Applicants Claim
An herbicidal composition comprising a compound of Formula 1 and at least one agriculturally acceptable adjuvant or diluent; further comprising other herbicides and safener; wherein the concentration of said compound within said composition of between 1.5 and 1000 uM; , wherein R1 is selected from alkyl, alkenyl, alkynyl, hydroxyalkyl, aminoalkyl, haloalkyl, Br, I, nitro, cyano, amino, amidine, thiol, carboxy, and borate; , wherein said inhibiting comprises at least 10% growth inhibition of the weed plant or of the weed seed; wherein said contacting comprises applying said herbicidal composition to a growth medium. Applicant also claims a method of inhibiting growth of a plant, the method comprising contacting a composition comprising an herbicidal effective amount of a compound with the plant, wherein said compound is depicted by Formula I, wherein the halogen is Cl, Br, or I. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Murch investigated inhibitors of auxin and indoleamine metabolism in three plants including St. John’s wort, which is a weed as evidenced by DiTomaso (entire document). The six inhibitors taught by Murch include p-chlorophenylalanine (p-CPA) (pp. 3-4, Abstract). Murch added the inhibitors to the plant growth medium at concentrations of 0, 10, 20, and 40 µM, rendering obvious the instantly claimed concentration (p. 105, 2nd paragraph). Fig. 4 shows p-CPA inhibiting the growth of St. John’s wort, i.e. showing decreased number of roots and shoots, at greater than 10%, for example Fig. 4D (p. 118-120). Thus, Murch renders obvious Claims 19-20, and 44-48.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The difference between Murch and the instant claim is that Murch teaches chlorine substituent, which is excluded from the halogens claimed, and the placement of the chlorine halogen, which is in the para position of Murch, but in the meta position in the instant claim set. 
Regarding CPA, Taylor is also in the same field of study which looks at the growth-regulating activity and herbicidal properties of ring-substituted chlorophenylacetic acids including those of monosubstituted 2-,3-, and 4-chlorophenylalanine (Title; Abstract; Introduction). Of particular note, Taylor contemplates that chlorophenylalanines may act as selective competitive inhibitors of certain L-phenylalanine-metabolizing enzymes, such as playing a role in competitive inhibition of aromatic aminotransferase in plants,  citing similar activity observed for 3-fluorophenylalanine, and recommending further studies (p. 67, L. Col., 2nd paragraph).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Murch clearly taught inhibiting weeds with CPA. Taylor also recognized CPA as selective competitive inhibitor and the similarity in activity between CPA and 3-fluorophenylalanine. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Murch with that of Taylor and use 3-fluorophenylalanine in the method of Murch because Taylor has taught the similarity of the fluoro- and chloro-substituted phenylalanine. 
Furthermore, the claims are rejected on the well-established principle that compounds that are structurally similar, are prima facie obvious even in the absence of a teaching to modify. MPEP 2144.09. “Compounds which are position isomers (compounds having the same radicals in physically nucleus) […] are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. One of ordinary skill would be motivated, from the disclosure in Murch and Taylor, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the intended purpose.

Response to Arguments:
Applicant traverses the rejection over Lainet because Lainet is solely based on chloro-substituted phenylacetate.  Applicant also alleges that Lainet does not provide solid evidence of herbicidal efficiency of the CPA derivative.
This argument is not persuasive. As mentioned in the above rejection, the substitution of chlorine with another halogen as substituent on the phenylacetate is obvious. This substitution is well known in the art and considered routine.  See for example, Dey and Paget, cited above, and art not relied on, Jeschke et al. (Pest Manag Sci 2010; 66: 10–27), which teaches the important role of halogen atoms in molecular designs and resulting biological activity, which are attributable to their steric effect, electronic effect,  as well as physicochemical effects (Section 2, from p. 12 last paragraph).
Applicant alleges that the present invention claimed demonstrate anti-germination effect when applied to plant seeds whereas “Lainet solely teaches and motivates a skilled artisan to apply his Cl-phenylalanine derivatives to plant shoots.”
The Examiner has considered tis argument but found it unpersuasive. As a first matter, the claim is directed to a method which comprises application of a compound of Formula I to weed plant or weed seed. There is no requirement that Lainet be applied to seeds.  By teaching application to shoots, Lainet fulfills the requirement of application to a weed plant or a weed seed. Secondly, the method taught by Lainet is the same as the instant claim, therefore the effect on seeds would necessarily be the same. 

Applicant argues the 103 rejection over Bobylev et al. in combination with Yamamoto, alleging that the Examiner misinterprets the claim to be directed to an herbicidal composition instead of a method of inhibiting growth of a weed. Applicant alleges that the step of contacting a weed plant with the composition is not disclosed by the prior art. 
The Examiner traverses this argument as the Examiner has in fact rendered the method claims obvious. Applicant is reminded that Yamamoto is the primary reference, and Bobylev is relied upon as secondary art. Yamamoto teaches the method of applying the phenylalanine derivative-containing composition to plant by spraying leaves of apple plants as indicated in the above rejection. The method is also found in Claim 12 of Yamamoto.  Bobylev recognizes natural products containing phenylalanine as potential herbicides.  Thus, Bobylev provides the motivation to use the phenylalanine derivative of Yamamoto as an herbicide. Yamamoto has already shown that m-fluorophenylalanine is a suitable fungicide and Bobylev teaches that phenylalanine derivatives are bioherbicidal because of the presence of the phenylalanine group. Neither Yamamoto nor Bobylev need to teach the compounds of Formula I as herbicide against weeds because this is not an anticipatory rejection.
Applicant alleges that the cited art are solely directed to coding amino acids and claims that the meta-substituted Phe-derivatives provide unexpected results. Applicant states that Bobylev solely teaches cyclic dipeptides containing Phe or N-protected Phe as potent herbicides but not the meta substituted Phe; Yamamoto recites fungicidal compound analogs of Phe, but not as herbicides. Furthermore, Applicant argues the number of compounds listed by Yamamoto (200 compounds), mostly para-substituted.
 	Reiterating the previous response to this argument, it appears that the Applicant is arguing the number of analogs in Yamamoto. Applicant is again reminded that the rejection is one of obviousness and not anticipation, and that the disclosure of other species does not make any one less obvious.
Regarding the substitution, it has been held that compounds that differ only in the placement of substituents in a ring system are not patentable absent a showing of unexpected properties.  See In re Jones, 74 USPQ 152 (CCPA 1947). Such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (1950). In the instant case, Applicant possess the burden of showing the unexpected result and has not shown it. As such, the argument is unpersuasive. 

Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616